DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Robert J. Wood et al (WO 2013/044226, here after Wood).
Claims 1 and 12 are rejected. Wood teaches a soft-matter electronic device (elastic strain sensor) [title], comprising:
an elastomer mold containing a plurality of microchannels forming an electronic circuit;
a eutectic alloy disposed within the plurality of microchannels (the eutectic alloy eGaIn is into the plurality of microchannels); and
a barrier covering the microchannels[0007, fig. 8, 0068, fig. 9].
Claims 2, and 5 are rejected as Wood teaches the width of the plurality of microchannels is 25 um [0046].

Claim 11 is rejected as Wood teaches the elastomer mold is polydimethylsiloxane(PDMS)[0038].
Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Carmel Majidi et al (U. S. Patent Application: 2012/0118066, here after Majidi).
Claim 1 is rejected. Majidi teaches a soft-matter electronic device (sensor), comprising:
an elastomer mold containing a plurality of microchannels forming an electronic circuit(505);
an eutectic alloy disposed within the plurality of microchannels drawn into the plurality of microchannels(607); and
a barrier covering the microchannels(615)[fig. 6C, 0038, 0019].
Claim 2 is rejected. Majidi teaches the plurality of microchannels have a width of 1 um(less than 30 um) [0040].
Claims 3-4 are rejected. Majidi teaches a spacing between adjacent microchannels is 1 um [0028].
Claim 10 is rejected. Majidi teaches the electronic circuit remains conductive when the elastomer mold is stretched by up to about 40% of an initial state (resistance only increases 4% which means stays conductive) [0022].
.
Claims 1, 6-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Andrew Fassler et al, Lab on a Chip (2013), 13, 4442-4450, here after Fassler.
Claim 1 is rejected. Fassler teaches a soft-matter electronic device (soft matter comb capacitor), comprising:
an elastomer mold containing a plurality of microchannels forming an electronic circuit;
a eutectic alloy(eGaIn) disposed within the plurality of microchannels, wherein the eutectic alloy is drawn into the plurality of microchannels; and
a barrier covering the microchannels(bonded and encapsulated)[fig. 10, fig. 11C].
Claim 6 is rejected as Fassler teaches adjacent microchannels are separated by a layer of non-conductive oxide of the eutectic alloy (GaIn oxide skin which is non-conductive) [page 4466, column 1 lines 9-12].
Claim 7 is rejected as Fassler teaches the electronic circuit comprises a capacitor having a plurality of fingers forming a comb pattern [fig. 10, fig. 11].
Claim 9 is rejected as Fassler teaches a density of capacitance of the capacitor is greater than 10 nF/m2 [page 4447 column 1 lines, Results, paragraph 2].
Claim 11 is rejected as Fassler teaches the elastomer mold is polydimethylsiloxane[page 4447 column 1 lines, Results, paragraph 2, fig. 10].
Claim 12 is rejected as Fassler teaches the eutectic alloy comprises an alloy of Gallium and Indium [abstract].

an elastomer mold containing a plurality of microchannels forming an electronic circuit with a liquid-phase eutectic alloy into the plurality of microchannels of the mold; a sealing layer on the plurality of microchannels of the elastomer mold containing the liquid-phase eutectic alloy with an elastomer(covering or encapsulating) to form the soft- matter electronic device[fig. 10, fig. 11C]. Fassler also teaches a residual layer of non-conductive alloy oxide s on the mold between the pluralities of microchannels(GaIn oxide skin which is non-conductive) [page 4466, column 1 lines 9-12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Andrew Fassler et al, Lab on a Chip (2013), 13, 4442-4450, here after Fassler.
Claim 10 is rejected. Fassler teaches electric circuit remains conductive by
stretching the elastomer mold [fig. 1d, 10b, 10e], but does not teach stretching it to 40% of its initial length. However since the material of the mold (PDMS) and the alloy within the microchannels are identical with the invention, therefore the device have the same property as claimed.
Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel Majidi et al (U. S. Patent Application: 2012/0118066, here after Majidi).
Claim 5 is rejected. Majidi teaches the plurality of microchannels have a width from about 1 um to 100 um [0040], although it does not specifically teach the plurality of microchannels have a width from about 2 um to 30 um. However overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the plurality of microchannels have a width from 2 um to 30 um, because an ordinary skill in the art to have selected the portion of overlapping range that corresponds to the claimed range in absence of criticality.
Claim 11 is rejected. Majidi teaches the mold is elastomeric [0040] such as silicone rubber [0018, 0036], but nor specifically PDMS. However the prior arts taught by Majidi teach using PDMS as rubber [0003]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the elastomeric mold PDMS, because it is suitable silicone rubber materials for device having microchannels filled with eGaIn.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert J. Wood et al (WO 2013/044226, here after Wood), further in view of Carmel Majidi et al (U. S. Patent Application: 2012/0118066, here after Majidi).
Claims 3-4 are rejected. Wood does not teach the spacing between the adjacent microchannels is 1 um. Majidi teaches a strain (pressure) sensor having elastomer mold .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew Fassler et al, Lab on a Chip (2013), 13, 4442-4450, here after Fassler, further in view of Carmel Majidi et al (U. S. Patent Application: 2012/0118066, here after Majidi).
Claim 8 is rejected as Fassler teaches the limitation of claim 7, and teaches a density of capacitance of the capacitor of about 0.12 uF/m2 [page 4447 column 1 lines, Results, paragraph 2], but does not teach the density of capacitance of the capacitor greater than 6.5 uF/m2. However the spacing and width of the microchannels in Fassler is in 200 um ranges [page 4448 discussion paragraph 2, fig. 2]. Majidi teaches microchannels with width and spacing as low as 1 um in silicone rubber and filled with eutectic alloy [0028, 0040]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the capacitor with smaller area (smaller width and spacing, more compact) to have the density of capacitance of the capacitor in the claimed range, because by reducing the element area the density of the capacitance increases.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel Majidi et al (U. S. Patent Application: 2012/0118066, here after Majidi), further in view of Andrew Fassler et al, Lab on a Chip (2013), 13, 4442-4450, here after Fassler.

Claim 13 is rejected. Majidi teaches a soft-matter electronic device [title] comprising an elastomer mold containing a plurality of microchannels forming an electronic circuit (605), a liquid-phase eutectic alloy drawn into the plurality of microchannels; and a sealing layer on the plurality of microchannels of the elastomer mold [fig. 6C, 0038], Majidi teaches microchannels filled with eGaIn alloy, spin coating an uncured elastomer and curing it [0037], but does not teach a residual non-conductive alloy oxide on the mold between the plurality of the microchannels. Fassler teaches formation of GaIn oxide on adjacent microchannels during curing the silicon rubber (GaIn oxide skin which is non-conductive) [page 4466, column 1 lines 9-12]. Therefore it would have been obvious to have microchannels separated by a layer of non-conductive oxide of the eutectic alloy, because during curing the silicon rubber a GaIn oxide layer forms on the alloy and in the mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michel Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.